                                                                                                                                         Timothy W. Dore
1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services                                                                                                                                     Chapter 7
                                                      UNITED STATES BANKRUPTCY COURT
                                                      WESTERN DISTRICT OF WASHINGTON
                                                              SEATTLE DIVISION


                In Re:                                                                          §
                                                                                                §
                BARNARD, NICHOLAS CLIFTON                                                       §           Case No. 20-11870 TWD
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 07/10/2020 . The undersigned trustee was appointed on 07/10/2020 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               10,500.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                                0.00
                                                  Bank service fees                                                                     22.05
                                                  Other payments to creditors                                                            0.00
                                                  Non-estate funds paid to 3rd Parties                                                   0.00
                                                  Exemptions paid to the debtor                                                          0.00
                                                  Other payments to the debtor                                                           0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               10,477.95

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)



                 Case 20-11870-TWD                        Doc 76          Filed 06/24/21              Ent. 06/24/21 06:54:52                     Pg. 1 of 12
             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 02/12/2021 and the
      deadline for filing governmental claims was 02/12/2021 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,800.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,800.00 , for a total compensation of $ 1,800.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 156.90 , for total expenses of $ 156.90 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 05/28/2021                                     By:/s/Ronald G. Brown - Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)



       Case 20-11870-TWD                        Doc 76          Filed 06/24/21               Ent. 06/24/21 06:54:52                     Pg. 2 of 12
                                                                                      FORM 1
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                  Page:       1
                                                                                   ASSET CASES                                                                                                      Exhibit A
Case No:            20-11870         TWD Judge: Timothy W. Dore                                                             Trustee Name:                     Ronald G. Brown - Chapter 7 Trustee
Case Name:          BARNARD, NICHOLAS CLIFTON                                                                              Date Filed (f) or Converted (c):   07/10/20 (f)
                                                                                                                           341(a) Meeting Date:               08/06/20
For Period Ending: 05/28/21                                                                                                Claims Bar Date:                   02/12/21



                                        1                                  2                          3                         4                         5                                 6
                                                                                             Estimated Net Value
                                                                       Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                       Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)              Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. Vehicle - 2013 Ford C-Max                                              3,373.00                             0.00                                               0.00                  FA
     No equity with costs of sale.


 2. Furniture (red couch, desk/table, etc)                                     550.00                           0.00                                               0.00                  FA


 3. Appliances (air conditioner, blender, hot pot)                             121.00                           0.00                                               0.00                  FA


 4. Office (2 MacBook, iPhone 7, printer & scanner)                            500.00                           0.00                                               0.00                  FA


 5. Household (plates, glasses, cups)                                          160.00                           0.00                                               0.00                  FA


 6. Electronics (TV, DVD)                                                      990.00                           0.00                                               0.00                  FA


 7. Collectibles (Starbucks card collection and misc)                           50.00                           0.00                                               0.00                  FA


 8. Books-Music (111 CDs; 39 DVDs; 36 Hardcover Books)                     1,000.00                             0.00                                               0.00                  FA


 9. English Handbells (1/4 owner of set)                                   1,755.98                             0.00                                               0.00                  FA


 10. Clothing                                                                  250.00                           0.00                                               0.00                  FA


 11. Pet - Grey Shorthaired Feline                                               0.00                           0.00                                               0.00                  FA


 12. Cash                                                                        2.64                           0.00                                               0.00                  FA


 13. Capital One Checking Acct. x4273                                            0.00                           0.00                                               0.00                  FA



LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                        Ver: 22.03b

                                             Case 20-11870-TWD       Doc 76         Filed 06/24/21           Ent. 06/24/21 06:54:52                  Pg. 3 of 12
                                                                                                     FORM 1
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                     Page:        2
                                                                                                  ASSET CASES                                                                                                       Exhibit A
Case No:            20-11870        TWD Judge: Timothy W. Dore                                                                             Trustee Name:                      Ronald G. Brown - Chapter 7 Trustee
Case Name:          BARNARD, NICHOLAS CLIFTON                                                                                             Date Filed (f) or Converted (c):    07/10/20 (f)
                                                                                                                                          341(a) Meeting Date:                08/06/20
                                                                                                                                          Claims Bar Date:                    02/12/21



                                       1                                                  2                          3                         4                         5                                    6
                                                                                                            Estimated Net Value
                                                                                      Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled          Less Liens, Exemptions,          Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                and Other Costs)          OA=554(a) Abandon             the Estate


 14. Wright Patt Credit Union Savings Acct. x1250-00                                      1,043.45                             0.00                                                0.00                     FA


 15. Wright Patt Credit Union Checking Acct. x1250-90                                          62.40                           0.00                                                0.00                     FA


 16. Stride Bank Checking Acct. x4938                                                         218.11                           0.00                                                0.00                     FA


 17. Green Dot Bank checking Acct. x9988                                                        0.00                           0.00                                                0.00                     FA


 18. Square Inc. - Prepaid card Acct. x2390                                                     0.51                           0.00                                                0.00                     FA


 19. Fully refundable Security Deposit Held By Landlord                                   1,275.00                             0.00                                                0.00                     FA


 20. Seattle City Light owes Debtor for back discounts                                        483.12                           0.00                                                0.00                     FA


 21. Settlement with Columbia Debt Recovery, LLC                                                0.00                           0.00                                                0.00                     FA


 22. Settlement with Crown Asset Mgt, LLC collection                                            0.00                           0.00                                                0.00                     FA


 23. Preference Clairm (u)                                                                      0.00                      10,500.00                                           10,500.00                     FA
     Trunover of funds paid to attorneys prior to filing; related to Assets 21
     and 22

                                                                                                                                                                                             Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                      $11,835.21                       $10,500.00                                          $10,500.00                            $0.00
                                                                                                                                                                                             (Total Dollar Amount in Column 6)




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                           Ver: 22.03b

                                            Case 20-11870-TWD                       Doc 76         Filed 06/24/21           Ent. 06/24/21 06:54:52                  Pg. 4 of 12
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                       Page:       3
                                                                                               ASSET CASES                                                                                                           Exhibit A
Case No:             20-11870       TWD Judge: Timothy W. Dore                                                                              Trustee Name:                      Ronald G. Brown - Chapter 7 Trustee
Case Name:           BARNARD, NICHOLAS CLIFTON                                                                                              Date Filed (f) or Converted (c):   07/10/20 (f)
                                                                                                                                            341(a) Meeting Date:               08/06/20
                                                                                                                                            Claims Bar Date:                   02/12/21

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 08/01/22           Current Projected Date of Final Report (TFR): 08/01/22




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                         Ver: 22.03b

                                            Case 20-11870-TWD                       Doc 76          Filed 06/24/21               Ent. 06/24/21 06:54:52               Pg. 5 of 12
                                                                                                     FORM 2                                                                                                Page:       1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                       Exhibit B
  Case No:             20-11870 -TWD                                                                                          Trustee Name:                       Ronald G. Brown - Chapter 7 Trustee
  Case Name:           BARNARD, NICHOLAS CLIFTON                                                                              Bank Name:                          Axos Bank
                                                                                                                              Account Number / CD #:              *******0702 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******5337
  For Period Ending: 05/28/21                                                                                                 Blanket Bond (per case limit):      $ 55,683,398.00
                                                                                                                              Separate Bond (if applicable):


           1              2                              3                                                4                                                 5                          6                         7
    Transaction       Check or                                                                                                       Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                          0.00
          12/01/20       23        ANDERSON SANTIAGO PLLC                         Preference Claim                                  1241-000                 10,500.00                                               10,500.00
          03/03/21                 Axos Bank                                      BANK SERVICE FEE                                  2600-000                                                 10.47                   10,489.53
          04/02/21                 Axos Bank                                      BANK SERVICE FEE                                  2600-000                                                 11.58                   10,477.95

                                                                                                          COLUMN TOTALS                                      10,500.00                        22.05                   10,477.95
                                                                                                              Less: Bank Transfers/CD's                           0.00                         0.00
                                                                                                          Subtotal                                           10,500.00                        22.05
                                                                                                              Less: Payments to Debtors                                                        0.00
                                                                                                          Net
                                                                                                                                                             10,500.00                        22.05
                                                                                                                                                                                  NET                             ACCOUNT
                                                                                                           TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                         Checking Account (Non-Interest Earn - ********0702                   10,500.00                        22.05                 10,477.95
                                                                                                                                                  ------------------------    ------------------------   ------------------------
                                                                                                                                                              10,500.00                        22.05                 10,477.95
                                                                                                                                                  ==============             ==============              ==============
                                                                                                                                                   (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                              Transfers)               To Debtors)                    On Hand




                                                                                                                              Page Subtotals                 10,500.00                         22.05
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                                    Ver: 22.03b
LFORM24

                                         Case 20-11870-TWD                  Doc 76     Filed 06/24/21           Ent. 06/24/21 06:54:52                  Pg. 6 of 12
                                                                          EXHIBIT A
 Page 1                                                                                                                                   Date: May 28, 2021
                                                                 ANALYSIS OF CLAIMS REGISTER

 Case Number:      20-11870                                            Claim Type Sequence
 Debtor Name:      BARNARD, NICHOLAS CLIFTON


Code #              Creditor Name & Address          Claim Class       Notes                        Amount Allowed         Paid to Date       Claim Balance

6A             Internal Revenue Service              Priority                                             $2,301.12               $0.00             $2,301.12
040            P.O. Box 7317
5800-00        Philadelphia, PA 19101-7317

                             Subtotal For Claim Type 5800-00 Claims of Governmental Units -               $2,301.12               $0.00             $2,301.12
1              Quantum3 Group LLC as agent for       Unsecured                                           $24,605.95               $0.00            $24,605.95
070            Crown Asset Management LLC
7100-00        PO Box 788
               Kirkland, WA 98083-0788

10             Kay Hessemer                          Unsecured                                                $0.00               $0.00                  $0.00
070            1302 N 152nd St #14                     Denied per 3/29/21 court order
7100-00        Shoreline, WA 98133

11             Benjamin Schwartz                     Unsecured                                                $0.00               $0.00                  $0.00
070            210B 26th Ave. E                        Denied per 3/29/21 court order
7100-00        Seattle, WA 98112

12             US Dept. of Ed/glelsi                 Unsecured                                                $0.00               $0.00                  $0.00
070            P.O. Box 7860                           Denied per 3/29/21 court order
7100-00        Madison, WI 53707

13             CREDIT FIRST NA                       Unsecured                                            $1,288.23               $0.00             $1,288.23
070            PO BOX 818011
7100-00        CLEVELAND, OH 44181

14             BECU                                  Unsecured                                            $1,505.63               $0.00             $1,505.63
070            PO Box 97050
7100-00        Seattle, WA 98124

15             BECU                                  Unsecured                                            $2,147.82               $0.00             $2,147.82
070            PO Box 97050
7100-00        Seattle, WA 98124

16             Portfolio Recovery Associates, LLC    Unsecured                                            $2,634.03               $0.00             $2,634.03
070            POB 41067
7100-00        Norfolk, VA 23541

17             EVERGREEN PROFESSIONAL                Unsecured                                            $1,171.00               $0.00             $1,171.00
070            RECOVERIES INC
7100-00        12100 NE 195TH ST STE 125
               BOTHELL, WA 98011

18             Randi Dolan                           Unsecured                                             $998.41                $0.00               $998.41
070            3112 Celt Aly
7100-00        Nolensville, TN 37135

19             Kay Hessemer                          Unsecured                                           $14,711.73               $0.00            $14,711.73
070            1302 N, 152nd Street #4
7100-00        Shoreline, WA 98133

2              Department Stores National Bank       Unsecured                                             $201.48                $0.00               $201.48
070            c/o Quantum3 Group LLC
7100-00        PO Box 657
               Kirkland, WA 98083-0657




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 7)                                                                     Printed: 05/28/21 02:30 PM   Ver: 22.03b

                Case 20-11870-TWD                   Doc 76         Filed 06/24/21             Ent. 06/24/21 06:54:52         Pg. 7 of 12
                                                                           EXHIBIT A
 Page 2                                                                                                                                   Date: May 28, 2021
                                                                  ANALYSIS OF CLAIMS REGISTER

 Case Number:      20-11870                                             Claim Type Sequence
 Debtor Name:      BARNARD, NICHOLAS CLIFTON


Code #              Creditor Name & Address           Claim Class       Notes                       Amount Allowed         Paid to Date       Claim Balance

20             Benjamin Schwartz                      Unsecured                                          $17,713.78               $0.00            $17,713.78
070            210B 26th Avenue East
7100-00        Seattle, WA 98112

21             U.S. Department of Education           Unsecured                                          $22,261.47               $0.00            $22,261.47
070            P.O. Box 7860                            Allowed per 3/29/21 court order
7100-00        Madison, WI 53707

22             Michelle Eckman                        Unsecured                                           $1,020.00               $0.00             $1,020.00
070            8628 SW 108th Place Road                 Allowed per 4/26/21 court order
7100-00        Ocala, FL 34481

3              American Express National Bank         Unsecured                                           $2,675.84               $0.00             $2,675.84
070            c/o Becket and Lee LLP
7100-00        PO Box 3001
               Malvern PA 19355-0701

4              American Express National Bank         Unsecured                                           $1,308.53               $0.00             $1,308.53
070            c/o Becket and Lee LLP
7100-00        PO Box 3001
               Malvern PA 19355-0701

5              TD Bank, USA                           Unsecured                                            $818.47                $0.00               $818.47
070            by American InfoSource as agent
7100-00        PO Box 248866
               Oklahoma City, OK 73124-8866

7              Ashley Funding Services, LLC           Unsecured                                            $114.62                $0.00               $114.62
070            Resurgent Capital Services
7100-00        PO Box 10587
               Greenville, SC 29603-0587

8              Michele Eckman                         Unsecured                                               $0.00               $0.00                  $0.00
070            8628 SW 108 PL RD                        Denied per 3/29/21 court order
7100-00        Ocala, FL 34481

9              Randi Dolan                            Unsecured                                               $0.00               $0.00                  $0.00
070            3112 Celt Aly                            Denied per 3/29/21 court order
7100-00        Nolensville, TN 37135

                             Subtotal For Claim Type 7100-00 General Unsecured 726(a)(2)                 $95,176.99               $0.00            $95,176.99
6B             Internal Revenue Service               Unsecured                                            $171.69                $0.00               $171.69
080            P.O. Box 7317
7300-00        Philadelphia, PA 19101-7317

                             Subtotal For Claim Type 7300-00 Fines, Penalties 726(a)(4)                    $171.69                $0.00               $171.69

                  Case Totals:                                                                           $97,649.80               $0.00            $97,649.80
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 8)                                                                     Printed: 05/28/21 02:30 PM   Ver: 22.03b

                Case 20-11870-TWD                   Doc 76          Filed 06/24/21            Ent. 06/24/21 06:54:52         Pg. 8 of 12
                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 20-11870 TWD
     Case Name: BARNARD, NICHOLAS CLIFTON
     Trustee Name: Ronald G. Brown - Chapter 7 Trustee
                         Balance on hand                                              $               10,477.95

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant               Total Requested    to Date          Payment
       Trustee Fees: Ronald G. Brown - Chapter 7
       Trustee                                   $              1,800.00 $                0.00 $         1,800.00
       Trustee Expenses: Ronald G. Brown -
       Chapter 7 Trustee                               $            156.90 $              0.00 $          156.90
                 Total to be paid for chapter 7 administrative expenses               $                  1,956.90
                 Remaining Balance                                                    $                  8,521.05


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 2,301.12 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)

      Case 20-11870-TWD                   Doc 76   Filed 06/24/21     Ent. 06/24/21 06:54:52       Pg. 9 of 12
                                                          Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                        of Claim              to Date          Payment
     6A                   Internal Revenue Service        $     2,301.12 $                 0.00 $       2,301.12
                 Total to be paid to priority creditors                                   $             2,301.12
                 Remaining Balance                                                        $             6,219.93


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 95,176.99 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                        of Claim              to Date          Payment
                          Quantum3 Group LLC as
     1                    agent for                       $    24,605.95 $                 0.00 $       1,608.03
                          Department Stores National
     2                    Bank                       $               201.48 $              0.00 $            13.16
                          American Express National
     3                    Bank                      $           2,675.84 $                 0.00 $           174.87
                          American Express National
     4                    Bank                      $           1,308.53 $                 0.00 $            85.51
     5                    TD Bank, USA                    $          818.47 $              0.00 $            53.49
                          Ashley Funding Services,
     7                    LLC                             $          114.62 $              0.00 $             7.49
     11                   Benjamin Schwartz               $            0.00 $              0.00 $             0.00
     13                   CREDIT FIRST NA                 $     1,288.23 $                 0.00 $            84.19
     14                   BECU                            $     1,505.63 $                 0.00 $            98.39
     15                   BECU                            $     2,147.82 $                 0.00 $           140.36




UST Form 101-7-TFR (5/1/2011) (Page: 10)

     Case 20-11870-TWD                     Doc 76   Filed 06/24/21     Ent. 06/24/21 06:54:52       Pg. 10 of 12
                                                         Allowed Amount         Interim Payments Proposed
     Claim No.            Claimant                       of Claim               to Date          Payment
                          Portfolio Recovery
     16                   Associates, LLC               $       2,634.03 $                 0.00 $           172.14
                          EVERGREEN
                          PROFESSIONAL
     17                   RECOVERIES INC                $       1,171.00 $                 0.00 $            76.53
     18                   Randi Dolan                   $            998.41 $              0.00 $            65.25
     19                   Kay Hessemer                  $      14,711.73 $                 0.00 $           961.43
     20                   Benjamin Schwartz             $      17,713.78 $                 0.00 $       1,157.62
     22                   Michelle Eckman               $       1,020.00 $                 0.00 $            66.66
                          U.S. Department of
     21                   Education                     $      22,261.47 $                 0.00 $       1,454.81
                 Total to be paid to timely general unsecured creditors                   $             6,219.93
                 Remaining Balance                                                        $                   0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                              NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 171.69 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 11)

     Case 20-11870-TWD                     Doc 76   Filed 06/24/21     Ent. 06/24/21 06:54:52       Pg. 11 of 12
                                                         Allowed Amount         Interim Payments Proposed
     Claim No.            Claimant                       of Claim               to Date          Payment
     6B                   Internal Revenue Service      $            171.69 $              0.00 $           0.00
                 Total to be paid to subordinated unsecured creditors                     $                 0.00
                 Remaining Balance                                                        $                 0.00




UST Form 101-7-TFR (5/1/2011) (Page: 12)

     Case 20-11870-TWD                     Doc 76   Filed 06/24/21     Ent. 06/24/21 06:54:52       Pg. 12 of 12
